Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.4 Page 1 of 41




                 Exhibit A
           Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.5 Page 2 of 41


                                                                                        Original - Court                                       2nd copy - Plarntiff
    Approved, SCA.O                                                                     1st copy - Defendant                                   3rd copy - Retum

           STATE OF MIGHIG,qN                                                                                                                       CASE NO
                               JUDICIAL DISTRICT
CCEA-liA      lTih              iuDtctAL ctRcurr                                           SUMMONS                                                                       -NZ
                               COUI{TY PROBATE                                                                                        iti-1
                                                                                                                                      ii!
                                                                                                                                                        :\1
Court                                                                                                                                                                                   no.
100 S Stare St # tr{- I 0. Hart. L,{I ,+94:0                                                                                                                  (i3l)   871-48_r_;

Plaintiff's name(s). address(esi, and ielephone no(s).
JOI{N I-IEYI(OOP. DrB.'A EAGLE TOWI}iG                                                                     OCEANA COLTNTY, lv{ICI{lGA.N,             cr'o Chairman of rhe
1025-i Oid I{ighx'ay 31                                                                                    Board of Commissioners. 100 S. State Street, Suiie U-4.
tulontague.    iUl 4q437                                                                                   Haa. ivlichigan 49.{20: (2-1 I ) 873-483i. OCEANA
                                                                                                           COUNTY SHERIFF CR {JG tulAST, 2l6 Lincoln St.- Hlrt.
                                                                                                           tuli 49420, i231) 873-3121:MASON-OCEANA 9li
                                                                                                           BOARD, c;'o Cirairman of the Board of Commissioners, i0l')
Plaintifis attorney. bar no., address, and telephone no.
                                                                                                           S. Statu. Street. Suite Vl-.t, Hart, h{l '19420: t2i l) 873-a8i5:
Michael J. Corcoran tP4ll54)
                                                                                                           IVIASON.OCEANA 9I1 BO.{RD DIRECTOR. R{Y
Corcorarr, Austin. Snrith PC
800 Cottagevierv Dr.. Ste. i0S0A
                                                                                                           HASIL. 9160 I{. C)ceana Dr.. Pentwater, \lI 49444;             1   ill   1



                                                                                                           869-79 I     I.
Traverse Ciry,      lll
                   4968{
{13r)137-3r99

lnstructions: Checl.. the items below ihai apply to you and provide any required informaiion. Submit this form io the court clerk along lvith your complaini and.
if necessary, a case inventory addendum iform MC 21i. The slrmnrons section wiil be completed by the court cterk.


Domestic Relations Case
;l  There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
    family members of the person(s) who are the subject of the complaini.
, i There is one or more pending or resolved cases within the jurisdiction of the family division of the circuii court invoiving
    the family or family members of the person(s) who are the subject of ihe complaint. I have separately filed a completed
                               (form MC 21)listing ihose cases.
" confldential case inventorypending
    it is unknown if ihere are        or resolved cases rrrrithin ihe jurisdiciion of ihe family dirrision of the circuit court involving
    the familv or family members of the person(s) who are the subjeci cf lhe complaint.

Civil Case
. , This is a business case in which all or part oi the aciion includes a business or ccmmercial dispute under i\,,1CL 600.8035.
,   MDHHS and a coniracied health plan may have a right io recover expenses in lhis case. I ceriify thai notice and a copy of
__ the complaint will be provided to itilDHHS and (if appiicable) ihe contracted health plan in accorciance with MCL 400.106i4i.
Z There is no other pending or reso{ved civil aciion arising oui of the same transaciion or occurrence as allegecl in the
     complaint.
: -: A civii aciion
_
                          between these pariies oi- other partles arising out of the transaction or occurrence alleged in the complaint has

     been previously filed              !n i-      this   coun,    .-:.                                                                                               Court, whei'e

     it was given case nurnbei'                                                             and assigned io ,ludge

     The   actisn - remains L- is no ionger                               pending

3r:mnons seciion rcfiiitleied           Dy   rourl clerk.                                   SUMMONS

hJOTICE Te THF DEFEI'IDANT: ln the name of the people oi ihe Staie oi tulichigan you are nolified:
'1
   . You are berng sued.
2. YO{J {AVE 21 DAY$ after receiiring ihis sr-iminons and a copy of the conrplaint io file a written answe!" witl: ihe cciurt and
     ser./e a copy on ihe oiher party cr take oiher lawiui aci!cn with the court {23 Cays if you weie senred by r,raii cr v,ri-t were
     served ouiside this staie).
3. if you do noi answer or take other action within the time allowed, judgment may be entered againsr yar-r ior the reiiei
     demanded irr ihe cornplaini.
4. if you requlre speciai accommodatic'ns io use ine cr:urt because of a disabiiit.v- or if yoLi require a ioreign ianguage ,nieipreier
     to help you iully pailicipate in court proceedings, ple ase contact  coui-t lmmediaiely to make arrangements-
lssue date                                       E.<oiration daie'

     i 1"i-   li
      s sumTnons
                   ,:,,;/i':
                    r5
                               t,   i               i
                                                    I
                                                        ii-
                                                    I -: *'
                                                     on or
                                                                  1'\
                                                              |',a/,"i\/i
                                                                  \fl'')
                                                                              --
                                                                          tuL ,'
                                                                                   cn                    eni       be                          aourt.

Mc o'l is/ js)      SUMMOhIS                                                                                   tulCR i.1CgiD i, MCR 2.102(B j, iVCR 2 103,   lr,iCR 2. 104.   i"icR ? 105
        Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.6 Page 3 of 41


                                                                                                                          SUMMONS
                                                    PROOF OF SERVICE                                         Case No.
fO PROCESS SERVER:        You are to serve the su mmons                  not later than 9'l days from the date of filing or the date
of expiration on the order for second summons. You must make and file your retum with the court clerk, lf you are unabte to
complete service you must return this original and all copies to the court clerk.

                                          CERTIFICATE      I AFFIDAVIT       OF SERVICE I NONSERVICE
                   f,   orRceR cERTIFIcATE                                  OR                   f, lrrronvm oF PRocESS           sERVER
Icertify that I am a sheriff, deputy sheriff, bailiff, appointed                        Being first duly sworn, I state that I am a legally
court officer, or attomey for a party (MCR 2.104tA][2]),                                adult, and I am not a party or an ofiicer of a corporate
and that: (notarization rrot required)                                                  party (MCR 2.103[A]), and that {notarization required)

D I served    personally a copy of the summons and complaint,
n I served by registered or certified nrail (copy of return receipt attached) a copy of the summons and complaint,
together with
                Lrst ail documents seNed with tne summons ano complaint

                                                                                                                                on the defendant(s):
Defendanl's name                                  Complete address(es) oI service                                              Day, date, time




I   I have personally attempted to serve the summons and complaint, togetherwith any attachments, on the following defendant(s)
    and have been unable to complete service.
DeFendanfs neme                                   Complete address(es) of service                                              Day. date, time




I declare under the penalties of perjury that this proof of service has been exarnined by me and that its contents are true to the
best of rny information, knowledge, and betief.
Service fee             Mites traveled Fee                                      Signalure
o                                     $

lnconect address fee Miles lraveled Fee                TOTAL FEE                Name (type or pflnt)
                                    $                  $
                                                                                Titte

Subscribed and sworn to before me on                                                                                              County, Michigan.
                                               Date

My commission expires                                             Signature:
                               Date                                              Deputy court              public

Notary public, State of Michigan, County of

                                                      ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service             the summons and cornplaint,                        with
                                                                                                                 Attachments

                                                            on
                                                                 uay, date, tirne

                                                                      on behalf of
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.7 Page 4 of 41
                                a

                                     STATE OF MICHIGAN
                      IN THE CIRCUIT COURT FOR TI{E COLTNTY OF OCEANA

.IOHN HEYKOOP DiBlA EAGLE TOWING
                                                          Case   No. ie-   1   3E b   1
                                                                                                 l{Z
          Plaintiff                                                Hon.

                                                                 AS;qiilii      i-i] TC,jUDGE
OCEANA COLTNTI'; OCEANA COLINTY
                                                            RL}B[H]'            i;    SPRII\GSTEAD
SHERIFF CRAIG ivlAST; MASON-OCEAhr'A 911                                                             ;3
BOARD; I\,{ASON-OCEANA 9i i
                                                                                                     i' j
DIRECTOR R{Y HASIL:
          Defendants.                                                                                 (-'


 Michael J. Corcoran (P41254)
 Corcoran, Austin. Smith P.C.                                                             ':' -;')        L.)
                                                                                          !.,.-:,
 Attorney for Plaintiff                                                                                   f\)
800 Cottagevierv Dr., Ste. 10804'
Traverse Ciry.., MI 49684
 (23r)437-3r9e




                          VERIFIED COMPLAINT AND JLIRY DEMAND


          Comes now Plaintiff, by counsel. and presenis this Veriiied Compiaint, stating                    as


foliows

                                    .TURISDICTION AND VENUE


          i.   Jurisdiction is proper in this Court because the maffer in controversy exceeds

               $?5.000. and this Court has concurrent jurisdiction over claims under 42 U.S.C.

               Section i983.

          2.   Venue in this Court is proper because Plaintiff does business in Oceana CoLrnty anil

               ail Defendants   are Oceana   Courty and agencies. agents, or emplayees thereof.


                               PAR"TTES AND     COMMON ATLEGATtrO}IS
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.8 Page 5 of 41




     3.    Plaintiff operates a towing business under the name of "Eagle Towing," and has been

           in the business of vehicular towing, storing, and recovery for more than 70 years.

     4-    Defendant Oceana County a political subdivision of the State of Michigan, that

           operates through a depaftment called the Sheriff's Department (the   "Sheriffs

           Department").

     5.    Defendant Craig Mast, is the Sheriffof Oceana County, Michigan.

     6. Defendant Mason-Oceana 911 Board (the "911 Board") is an agency of Oceana
           County, Michigan, and Mason County, Michigan.

     7.    Det'endant Ray Hasil is the Director of the Mason-Oceana 911 Board.

     8.    The Board maintains aNo Preference Wrecker Shared Rotation List for the southern

           half of Oceana County, Michigan, which is a list of tow'ing conrpanies which the

           Mason-Oceana 911 Central Dispatch ("911 Dispatch") uses to call for wrecker

           services in situations where the driver or owner of a vehicle in need of such services

           does not or camot express a preference for a particular towing company. Exanrples        of

           this would include stranded or abandoned vehicles on public highways, accident

           situations, or vehicles illegally parked.

      9.   The Board picks the wrecker companies on a rotational basis. For example, when a

           call comes in for wrecker service, the 911 Dispatch contacts the company which is

           cunently at the top of the list. If that company is unavailable or unable to take the

           call, the opporfunity will go to the company that is next up on the list, and the

           company that was unable to take the assignment wi1l go to the bottom of the list. The

           names on the list continue to cycle as ealls come in and assigrunents are made.




                                                                                                     2
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.9 Page 6 of 41




      10.      Plaintiff has been on the 911 Board's rotational list since at least 2003, and until

               November 9,2A77 provided services in response to calls r,vithout incident.

      1   1. The 91      I   Board manages this rotational list as a service to local law enforcement

               agencies. These are the agencies who are at the scene of the vehicles which need the

               wrecker service, and the agencies call the 911 Board Cental Dispatch for the Central

               Dispatch to then contact a wrecker company. The Dispatch handles wrecker requests

               frorn the New Era Police Departmenl the Rothbury Police Department. the Hesperia

               Police Department, the Oceana County Sherifls Office, a:rd the Michigan State

               Police.

      12. On July 20, 2017, the New Era Police Deparknent, the Rothbury Police Department,

               the Hesperia Police Department, the Oceana County              Sheriffs Office, and the

               Michigan State Police contacted the 911 Board and reaffirmed that they wanted

               Plaintiffand two other wrecker companies to be on the list. Per their request, these

               were the only three companies that would be on the list. The written request to the

                911 Board is attached as        Exhibit L,

      13. In June 20i 5,           it come to Plaintiff s attention that   lees collected for salvage title

                inspections were being mishandled by Robert Wilson, then the Chief of Police for the

                Village of Shelby in Oceana Counfy. Wilson was a close friend of Defendant Mast.

      14.       Plaintiff reported information regarding Wilson's conduct to several authorities,

                including the Oceana Prosecuting Attorney. Wilson was eonvicted and sentenced in

                June 201 7.

          1   5. Orr or about November I , 2017 , Defendant Mast contacted Plaintiff by written letter

                                  o'I
                and told hirn           arn removing Eagle Towing from the Oceana County SherifFs Office



                                                                                                              3
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.10 Page 7 of 41




          wrecker rotation through Mason-Oceana Central Dispatch effective imrnediateiy."           A

          true and correct copy of the letter is attached in Exhibit 2.

      16. The removal was allegediy based oo one complaint from a velr.icle owner over

          Plaintiffs customary charges, which had been properly submitted to and paid without

          objection by the owner"s automobile insurance carrier.

      17. The stated reason in Defendant Mast's letter for       Plaintiffs removal is a pretext; the

          true reason is retaliation for Plaintiffls having repofied law enforcement, and Sheriff

          Mast's pemonal friend, in particular, for irnproper handling of salvage title inspection

          fees.

      18. The 911 Board is governed by a Policy known as the Mason-Oceana             91i Wrecker

          Policy, (the "91 1 Policy") which defines the types of services to be rendered by the

          wrecker companies that the 911 Dispatch contacts, the fees to be charged. and various

          policies and procedures of operation. A true and correct copy of this 911 Policy is

          affached as   Exhibit 3.

       19. The 911 Policy was enacted in March of 2017-

      ?0. Section 8(5) of the 9l     I   Policy specifies the procedures which the 9i I Board sliould

          follow if   a situation arises where someone wants a      wrecker company removed from

          the rotational list. The Section specifies as follorvs:

            (5) When a complaint is received concerning the performance or rate
           change of a wrecker service or the service is not adhering to the
           requirements established by this policy, the complaint shallbe
           imnediately investigated.

           a. Unless extenuating circumstances exist, a wrecker serviee shall not
           have their contract cancelled or be removed fi'om the no-preference
           wrecker cail list without an investigation by the Board or their designee.




                                                                                                        4
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.11 Page 8 of 41




          b.If it is found that the wrecker service failed to cornply with the
          requirements of this policy, a written notice shall be sent describing the
          complaint and the action needed to maintain a position on the
          nopreference wrecker call list.

          c. Wrecker services shall be notified in writing of any non-compliance
          with accepted standards of conduct in a timely manner, and advised that
          they have the right to an appeal in writing to the Board before
          administrative or disciplinary action can be taken. The written notice
          shall indicate that additional complaints could result in removal from the
          list.

      21. On or about November 9, 2017, Defendant Mast contacted Defendant Hasil and

         informed him to not assign Plaintiffto any calls from Oceana County Sheriffs

         Department. A true and correct copy ofthe email communication between

         Defendants Mast and Hasil is attached as Exhibit 4.

      22. Since November 9,2077, Plaintiffhas remained on the 911 Board's rotational list, but

          91   i   Central Dispatch has not assigned to Plaintiffany calls for service coming to the

          Dispatch from the Oceana County Sheriffs Department.

      23.If Plaintiffis     at the top of the rotational list when a call for service comes in from the

          SherifFs Department, Plaintiffis shifted to the bottom of the list, and the next

          company in line gets the business.

      24. Plaintiffhas incurred significant loss of revenue and business opportunity through

          this being repeatedly shifted to tire bottom of the list.

      25. The curent 91 1 Policy lists certain criteria and qualifications which a wrecker

          company must meet to be on the non-preference rotational list, and Plaintiffmeets

          these qualifications.




                                                                                                          5
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.12 Page 9 of 41




      26. Upon infonnation and belief, other companies on flris rotational list do not meet these

            criteria, yet they continue to stay on flre list receive calls for service from the Central

            Dispatch.


     couNT I - FIRST AMENDMENT RETALIATTON CLAIM (42 U.S.C. $ 1983)
             AGAINST DEFENDANT MAST AND DEFENDANT OCEANA COUNTY
                             SHERIF'F'S DEPARTMENT
      27. Plaintiff restates and incorporates all prior paragraphs.

      28. Petitioning the government is protected activity under the First Amendment. and is a

            clearly established constitutional right under both the United States and Michigan

            Constitutions.

      29. The Defendants removed Plaintifffrom the calls &om Oceana County in retaliation

            for Plaintiffs reporting law enforcement of suspected wrongful activities I processing

            salvage title inspection fees.

      30.   Plaintiffs action in reporting the wrongful conduct     was protect activity,

      31. Since PlaintifFs removal from the Oceana County calls, Defendant Mast and

            Defendant Oceana County Sheriff s Department have engaged in another retaliatory

            act of issuing a Media Release, dated November 27, 2017, containing defamatory,

            false, inaccurate, and misleading information and comn:unication about Plaintiff. This

            Media Release was published at qrvrv.oceanacounty-press."coru on November 27,

            2All. A   true and correct copy of the Media Releass and the publication by the

            Oceana County Press is attached hereto as     Exhibit 5.

      32. The Media Release refers to actions of "a local towing company" but does not

            mention Plaintiff by nane, but Oceana County is a small and close-knit community,




                                                                                                          6
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.13 Page 10 of 41




           and   it   was easy for anyone who reads the Oceana County Press to figure out that the

           article was refening to Plaintiff.

       33. A reasonable person in Defendants' positions would have understood that the actions

           taken by Defendants described herein were retaliatory and violated Plaintiffs rights.

       34. Defendants operated under color of law in retaliating against Plaintiff.

       35. The actions taken against Plaintiffwould deter a person of ordinary firmness from

           continuing to engage in conduct asserting their First Amendment rights,

       36. PlaintifFs protected activity motivated Defendants' actions described herein.

       37. The actions taken by Defendant Mast were authorized by Defendant Oceana County

           SherifFs Departrnent, under color of law, and Defendant Mast, a policy-making

           official, or person acting through delegated authority and under color of law, made

           the decision to retaliate against Plaintiff.

       38. As a direct and proximate result of the above, Plaintiff has suffered damages and

           irreparable hann, and continues to suffer damages on a daily basis, consisting of loss

           of business and revenue and injured reputation in the community.

       39. Pursuant to 42 U.S C. $ 1988, Plaintiffrequests an award of reasonable aftomey's

           fees as part of the costs associated '"r,ith the enforcernent of a provision   of $ 1983.

        WHEREFOR-E, Plaintiff respectfully requests this Honorable Court to enter ajudgment

 against Defendant Mast and Defendant Oceana County Sheriffls Department:


                 a. Awarding      conlpensatory damages in excess of $100,000, prejudgment

                       interest, attomey's fees, and costs;

                 b. Errtering an injunction. preliminarily    and permanently enjoining Defendants

                       frorn violating Plaintiff s rights under the U.S. and Michigan Constitutions,

                                                                                                       7
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.14 Page 11 of 41




                     ordering Defendants to place Plaintiff back on the NonPreference call list

                     pertaining to calis for service from the Oceana County SherifFs Department

                     and heat    Plaintiffsimilarly to other torving companies with regard to service

                     calls;

               e.    Awarding such other and further relief in law or equlty as this Court may

                     deem     just and proper.


                  COUNT II * CLAIM FOR TORTIOUS INTERFERENCE
                            WITII ECONOMIC RE.LATIONS


        40. Plaintiffrestates and incorporates herein all prior paraglaphs.

        41. Plaintiffs position on the NonPreference call list gave Plaintiffa valid business

           expectancy of being called to tow and store stranded and disabled vehicles in the

           southern part of Oceana County.

        42. Defendants all      kne*'of PlaintifFs   business expectancy of providing this service.

        43. Defendants' rernoval of Plaintiff from the NonPreference lisi pertaining to Oceana

            County iritentionally interfered with and caused a termination of the expectancy.

        44. As a direct and proximate result of the above, Plaintiff has suffered damages and

            irreparable harm, and continues to suffer damages on a daily basis, consisting of loss

            of business and revenue and injuted reputation in the community.


        WHEREFORE, Plaintiffrespectfullv requests this Honorable Court to enter a judgment

 against Defendants:


                a.   Aw'arding cornpensatory damages in excess of $100,000, prejudgment

                     interest. attomey's fees. and costs;


                                                                                                        I
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.15 Page 12 of 41




                b.    Entering an injunction, preliminariiy and permanently enjoining Defendants

                      fi'om violating Plaintiff s business expectancy, and ordering Defendants to

                      place   Plaintiffback on the NonPreference call list pertaining to calls for

                      service from the Oeeana County SherifPs Department;

                c.    Awarding such other and further relief in law or equity as this Court rnay

                      deem    just and proper.

    COUNT III _ CLAIM FOR PROCEDURAL DUE PROCESS YIOLATION TTNDER
        {2 U.S.C. $ 1983 and MICHIGAN CONSTITLTTION, ARTICLE 1,917


       45. Plaintiff incorpontes all prior paragraphs

       46.42 U.S.C. $1983 plovides in pertinent part:

             Every person, who, under color of any statute, ordinance, regulation, custom, or
             usage, ofany State or Tenitory . . . subjects, or causes to be subjected, any citizen of
             the United States or other person within the jurisdiction thereof to the deprivation of
             any rights, privileges, or immunities secured by the Constitution and laws, shall be
             liable to the parly injured in an action at law, suit in equity, or other proper
             proceeding for redress . . .

       47,The Fourteenth Amendment to the United States Constitution, enforceable pursuant

             to 42 U.S.C. $1983, provides that "[n]o State shall malce or enforce any law which

             shall abridge the privileges or immunities of citizens of the United States; nor shall

             any State deprive any person of life, liberty, or property. without due process of law;

             nor deny to any person within its jurisdiction the equal protection of the laws." U.S.

             Const. Amend.      XIV, $i.

       48.   A*icle   1, $17 of the Michigan Constitution provides that "[n]o person shall be

             compelled in any criminal case to be a witness against himself, nor be deprived         of

             Iife, liberty or property, without due process of law."




                                                                                                          9
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.16 Page 13 of 41
                                                                              ,")




       49. The Defendants failed to follow the procedure in the       \An 9ll       Policy regarding

             removing a company from the rotational list, in that there was no investigation by the

             Board, there was no written notice given to Plaintiff describing the action needed to

             maintain a position on the no-preference wrecker call list, and Ptaintiff was not given

             the right to appeal in writing to the Board before the removal action was taken.

       50.   Plaintiff s position on the call list gave it the right to this basic procedural process.

       51. The actions taken by Defendant Mast were authorized by the Sheriff s Departmen!

             under color of law, and Defendant Mast, a poiicy-making official, or person acting

             through delegated authority and under color of law, made the decision to deny

             Plaintiff this basie due process.

       52. The actions taken by Defendant Hasil were authorized by Defendant Mason-Oceana

             9l 1 Board, under color of law, and Defendant Hasil,     a   policy-making offrcial, or

             person acting through delegated authority and under color of law, made the decision

             to deny Plaintiffdue process.

       53. Defendants' conduct in removing Plaintifffrom the rotational list regarding Oceana

             County SheriffDepartment calls has deprived Plaintiffof its due process rights under

             Federal and Michigan law.

       54. As a direct and proxirnate result of the above, Plaintiff has suffered damages and

             ineparable harm, and continues to suffer damages on a daily basis- consisting of loss

             of business revenue and iqjured reputation in the community.

       55. Pwsuant to 42 U.S C. $ 1988. Plaintiff requests an award of rcasonable attomey's

             fees as part of the costs associated with the enforcement of a provision of $ 1983.




                                                                                                         10
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.17 Page 14 of 41
                                                                           ,'_
                                                                                 )



        WHEREFORE, Plaintiffrespectfully requests this Honorable Court to enter ajudgment

 against Defendants:


                 a.   Awarding compensatory damages in excess of $100,000, prejudgment

                      interest, attorney's fees, and costs;

                 b.   Entering an injurction, preliminarily and permanently enjoining Defendants

                      from violating Plaintiff s lights under the U.S. and Michigan Constitutions,

                      and ordering Defendants to place Plaintiff back on the NonPreftrence call list

                      pertaining to calls for service from the Oceana County Sheriff s Department;

                 c.   Awarding sucir other and further relief in law or equity as this Court may

                      deem   just and proper.



   COUNT      Iv - VIOLATION        OF EQUAL PROTECTION UNDER 42 U.S.C. g 1983 and
                                 MICHIGAN CONSTITUTION, ARTICLE l, $2



        56. Plaintiffrestates and incorporates herein all prior paragraphs.

        57. The Fourteenth Amendment to the United States Constitution, enforceable pursuant

              to 42 U.S.C. $1983, provides that "[n]o State shall make or enforce any law which

              shall abridge the priviieges or inrmunities of citizens of the United States; nor shall

              any State deprive any person of life, liber{y, or property. without due process of law;

              nor deny to any person within its jurisdiction the equal protection of the laws." U.S.

              Const. Amend.    XIV,   $1.

        58.   Article l, $2 of the Michigan Constitution provides that "[n]o person shall be denied

              the equal protection ofthe laws."



                                                                                                        li
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.18 Page 15 of 41




        59. Defendant's conduct violates Plaintit?s right to equal protection of the laws;

           specifically, Plaintiffs right not to be treated arbitrarily or based upon animus by

           Defendants.

        60. Defendants have intentionally keated Plaintiff differently from others similarly

           situated, and there is no rational basis for the difference in treatment.

        61. Other towing companies and businesses within Oceana County have not been

           subjected to this discriminatory and unequal treatment.

        62. The unequal treatment of Plaintiffwas the result of intentional and purposefirl

           discrimination against Plaintiff.

        63. As a direct and proximate result of the above, Plaintiffhas suffered danrages and

            ineparable harm, and continues to suffer damages on a daily basis, consisting of loss

            of business and revenue and injured reputation in the comrnunity.

        64. Pursuant to 42 U.S C. $ 1988, Plaintiffrequests an award ofreasonable attorney's

            fees as part of the costs associated with the enforcement of a provision of $ i983.


        WHEREFORE, Plaintiffrespectfully requests this Honorable Court to enter ajudgment

 against Defendants:


                d.   Awarding compensatory damages in excess of $i00,000. prejudgment

                     interest, attomey's fees, and costs;

                e. Entering an injunction, preliminarily    and permanently enjoining Defendants

                     from violating Plaintiff s rights under the U.S. and Michigan Constitutions,

                     and ordering Defendants to place Plaintiffback on the NonPreference call list

                     pertaining to calls for service from the Oceana County Sheriff s Department;



                                                                                                    t7
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.19 Page 16 of 41




               f.    Awarding such other and further relief in law or equity as this Court may

                     deem   just and proper.




        COUNT V        -   CONSPIRACY TO VIOLATE CONSTITUTIONAL RIGHTS
                                      (42 U.S.c. $ 1e83)



       65. Plaintiff incorporates all preceding paragraphs.

        66. Defendants, acting under color of law, conspired to deprive    Plaintiffof federally

           protected rights, including the right to petition the government under the First

           Amendment.

        67. The conspiracy involved state action.

        68. The object of the conspiracy was to silence. hann, punish, intimidate, and scare

           Plaintiff, among other things.

        69. Plaintiffwas deprived of its civil rights in fi.rtheranee of the conspiracy.

        70. As a direct and proximate rcsult of the above, Plaintiffhas suffered damages and

            irreparable hamr- and continues to suffer damages on a daily basis, consisting of loss

            of business revenue and injured reputation in the community.

        71. Pursuanlta 42 U.S C. $ 1988, Plaintiff requests an award of reasonable aftorney's

            lees as part of the costs associated with the enforcement of a provision of $ 1983.


        WHEREFORE, Plaintiff respectfully requests this Honorable Court to enter a judgment

 against Defendants:


                a.   Awarding compensatory damages in excess of $100,000, prejudgrnent

                     interest, attomey's fees. and costs;


                                                                                                   11
                                                                                                   IJ
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.20 Page 17 of 41




              b.   Entering an iqiunction, preliminarily and pemranently enjoining Defendants

                   from vioiating Plaintiffs rigbts under the U.S. and Michigan Constitutions,

                   and ordering Defendants to place   Plaintiffback on the NonPreference call list

                   pertaining to calls for service from the Oceana County SherifFs Deparlrnent;

              c.   Awarding such other and fi5ther reiief in law or equity as this Cor:rt may

                   deem   just and proper.


         PI.A.INTIFF HEREBY DEMANDS TRI.AL BY JURY




                                         VERIFICATION
                                                                                     in this
        I, John Heykoop, owner of Eagle Towing, declare that &e foregoing statements
Verified Complaint are true and correct to the best of




                                                       RESPECTFULLY




Dated:      lo t6       eot    I
                                                       Michael   J.             1

                                                       Corcoran, Austin,       P.C.
                                                       Attorney for
                                                       800 Cottageview Dr., Ste. 1080A
                                                       Traverse City, MI 49684




                                                                                                     1,4
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.21 Page 18 of 41
                      a                                a




                           Exhibit 1
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.22 Page 19 of 41



                                               July 2Q 2017



   TO:                 Raymond Hasil

   FROM                New Era PD, Rothbury PD, Hesperia PD, Oceana CountySheriffs
                       Office, MSP Hart

   RE:                 No Preference Wrecker Shared Rotation List for Oieana County South



   The   fotlowin!   enforcement agencies wish to share a common poolfor no preference
                       b*
   wrecker requests in Oceana CountySouth:

         r     New Era Police Department
         r     Rothbury Police Department
         .     Hesperia Police Department
         r     Oceana County Sheriffs Office
         r     Michigan State Police

   We request that the shared no preference wrecker pool for Oceana County South consist of the
   following wrecker services:

         r     Ace
         .     Eagle
         r     Neals

   We request that Mason€ceana 911 manage our shared no preference wrecker pool rotation          to
   determine who is the next on the list to be called for a no preference wrecker related need.

   SIGNED:

     ,?:*
    Roy      Stnit,
                      !T,{
                      Chief
                                       ?-rye,>
                                       Date               Tom Hasper, Chief
    New Era Police DePartment                             Rothbury Police Department



                                       gh/z?                                           7"/a - /7
              Gibbs, Chief             Date                Craig     5heriff           Date
    Hesperia Police DePartment                             Oceana County Sheriffs office



                                                                                            7#-i7
    JeffWhite, F/Lt                    Date                               Chief        Date
    Michigan State Police - Hart Post                      Shelby Police Department
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.23 Page 20 of 41




                           Exhibit 2
  Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.24 Page 21 of 41



               J




                          OGEANA COUNTY SHERIFF'S OFFICE
                          CR.AIG HAST SHERIFF                           FYT${ SGHILI.E& UNDERSHERIFF
                                                                                    rHpffi(ffiiffiirX
                          216 LlNCOlJ,lST., P.O. BOX32    a       HAryrm4s4eo
                                                                                '
                                                              :



                                      November 9, 201 7l


Mr, John HeykooP
Eagle Towing
10255 old HighwaY 31
Montague, JvlI 49437

Re: Car/Deer Accldent Tow
      October 27,2AL7

Dear John:

please be advised that it has been brought to my attention that some of Eagle Towing's i
business practices are not conslstent wim what I wand to see wlth regard to the cltizens:
of and lndividualJtraueffng through Oceana County. You willsee attached hereto tfis'i'''r
most currently .onrpl"ini Srouehfto my attentlon iegeirdlng.these pracfices, whlch    ,'..11   I
don't view as-reasonable and do not approve         of'           I


                                                                  I


For this reason and similar prior incidents' I am remoVing Eagle Towing from the Oceana
County Sherifs Office wrecker rotatlon throulh Mason-Oceana Centml Dispatch
                                                                  !

effective im med iatelY.




Sheriff

CM:vh
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.25 Page 22 of 41
                      a                                1




                           Exhibit             3
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.26 Page 23 of 41




                                MASON.OCEANA 911
                                 WRECKER POLICY
  It is the aim of this policy to provide citizens of (and visitors to) Mason and Oceana
  Counties with reputable, efficient and equitable wrecker services. To that end this
  policy establishes operational guidelines to provide that type of service.

  1. GENERAL
         A. The Mason-Oceana 911 Board of Directors (Hereafter referred to as the
            Board) shall establish a local policy for areas not covered by this policy, or
            where local policy development is required.
            (1) The Board shall work with their local prosecutor(s) to develop a policy for
                vehicles seized and held for evidence.
            (2) Policies shall be approved by the Board.
         B. The Board has the option of establishing a no-preference wrecker list or
            contracting with wrecker services in an area, depending on what best suits an
            area's operational needs.
         C. State and county facilities, such as county road commission garages, shall be
            used for storing seized andlor recovered items to the extent possible. Many
            of these government facilities are available for secure storage areas at no
            cost.
  2. Types of Towing Services
         A. Basic Services: Generaltowing services utilizing    small- and medium-duty
            wreckers that include the following:
            (1) Providing towing and roadside assistance services to automobiles and
                light-duty trucks.
            (2)Removal of:
                a. Abandoned vehicles
                b. Vehicles involved in a trafiic crash
                c. Emergency vehicle removal (upon the direction of a law enforcement
                   member)
                d. lmpound and secure storage of removed vehicles.
            (3) Hook-up for tow on or immediately adjacent to normally maintained right-
                of-way or maintained private road, drive or parking lot
            (4) Straight pull or winching
            (5) Clean-up at a colllsion scene requiring one employee to perform manual
                Iabor, including up to 30 minutes of on-scene standby


                                            Page 1 of12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.27 Page 24 of 41




              a. Per MCL 324.8902, it is the wrecker service's legal responsibilig to
                 clean up the debris at the scene of a traffic crash.
              b. Clean up shall be done as quickly as possible, and shall involve the
                 removal of all crash-related debris including debris from scene policing
                 (i.e., spent flares).
              c. Clean up shall not include the removal of hazardous or bio-hazardous
                 materials except for fluids normally used to operate a vehicle.
              d. lf the required clean-up necessitates the use of motorized equipment to
                 pick up debris, the wrecker service shall be entiiled to charge a
                 reasonable fee.
        B. Special Services
           (1) Services using medium or heavy-duty wreckers that include, but are not
                limited to, the following:
              a. Excess winching.
              b. Use of tow dollies.
              c. Recovering, or towing/stabilizing, a vehicle that is located beyond a
                 normal roadside ditch.
              d. Unusually large clean-ups
              e. Class B or C vehicle towing.
              f. Uprighting cargo tanks
              g, Providing assistance at hazmat incident scenes with specially trained
                 wrecker operators.
              h. Any rernoval or assistance duties the contract wrecker service cannot
                provide with its small and medium duty wreckers.
           (2) Subcontracting for Special Services
              a. Wrecker seruices shall be responsible for subcontracting with other
                 wrecker services to provide any special services within the contract
                 area that they cannot.
              b. The wrecker service shall ensure that companies they sub-contract with
                 meet the specifications listed in their contract and agree to abide by the
                 requirements listed in Section 5 of this policy.
              c. The wrecker service shall provide the Board with the names of the
                company with which they have subcontracted.
              d. lt is the responsibility of the wrecker service to inform the caller at the
                 time of the request for service which subcontractor company witl be
                 responding to the scene.




                                          Page 2 of 12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.28 Page 25 of 41




               e. The wrecker service shall respond to the scene with their subcontractor
        .         and ensure that the vehicles are towed to the wrecker service's storage
                  lot.

            {3} Special agreements, policies, and contracts may be developed by the
                 Board to accommodate unique circumstances (i.e., special equipment
                 needs, lack of sufficient wrecker services in remote areas, central and
                 regional dispatching), and shall be approved by the Board.
  3, REQUESTS FORWRECKER SERVICE
         A. Members of law enforcement agencies or fire departments shall not
            recommend one wrecker service over another to the public.
         B. Officers calling for a no-preference wrecker shall not request a wrecker
            service, which is not contracted, or on the no-preference wrecker call list, nor
            direct that a particular wrecker service be called out of order. The only
            exception is if the particular service required is only available through the
            towing service requested.
         C. Motorist-Prefened Wrecker Service
            (1) Regardless of whether a no-preference wrecker list or contract wrecker
                service is used, motorists in need of wrecker service shall be asked if they
                have a prefened service. Their request shall be honored so long as the
                wrecker service is readily available and public safety is not an immediate
                concern.
            (2) Motorists shall also be asked if their insurance company or vehicle's
                manufacturer offers roadside assistance. lf so, they shall be given an
                opportunity to call their service provider for a wrecker as long as public
                safety is not an immediate concern.
  4. WRECKER SERVICE GEOGRAPHICAL AREAS
         A. The Board may establish wrecker service geographical areas within the area
            of a number, size, shape, and location deemed necessary.
         B. Wrecker services meeting the requirements outlined in Section 5 of this policy
            shall be used by the Board within the wrecker seryice's requested
            geographical area.
   5. CONTRACT OR NO-PREFERENCE LIST REQUIREMENTS
  Wrecker services interested in working with the Board shall agree to abide by the
  following requirements for the duration of their association with the Board. Failure to
  comply with all of these requirernents may be cause for termination of the contract or
  removalfrom the no-preference wrecker call list as provided in this policy.
         A. The wrecker service shall neither conceal nor misrepresent any materialfacts
            when applying for or performing services under this agreement.
         B. The wrecker service shall be legally established as a towing business (i.e",
            registered with the respective County Clerk as an assumed name business,


                                         Page 3 of   l2
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.29 Page 26 of 41




           or registered with the State of Michigan as a corporation) with operations
           within the area.
           (1) Post office box nurnbers shall not be accepted.
           (2) All necessary equipment and storage facilities shall be located in the area
               to be served. Exceptions may be made for specialized equipment needs,
               as dictated by unique or emergency conditions.
        G. The wrecker service shall comply with this policy, all rules and regulations
           prescribed by the MPSC (as applicable), local ordinances, zoning
           requirements, and state laws pertaining to this type of business.
        D. Drivers and representatives of the wrecker service shall be professional and
           courteous in their dealings with the public.
        E. The wrecker service shall maintain an effective rneans of communication with
           their trucks and drivers at all times.
        F. lnsurance
           (1) The wrecker service shall rnaintain adequate insurance coverage on its
               fleet and drivers.
           (2) The Board shall require that wrecker services provide a copy of their valid
               insurance policy, as well as copies of each renewal as long as their
               contract is in effect or they are listed on the no-preference wrecker list.
           (3) lf the wrecker service cannot provide proof of insurance coverage, they
               shall immediately have their contract canceled or be removed from all no-
               preference wrecker call lists until the Board is satisfied that the wrecker
               service is in compliance with insurance requirements.
        G. lndemnification
           The Board or it's designees shall not be held responsible for liabilities
           incurred while the wrecker service is providing service at a scene to which
           they were dispatched. The wrecker service agrees that it is not acting as, nor
           will it represent itself as, an agent of the Board or it's designees while
           performing services.
        H. Storage Facilities
           (1) The wrecker service shall own or have an exclusive, signed lease to a
               secure vehicle storage area of suitable size, properly zoned and
               adequately fenced, within the assigned area. lf the storage area is leased,
               the lease shall be valid through the term of the contract or no-preference
               list.
               a. Documentation of zoning compliance and ownership or exclusive lease
                  of the storage facility are required and shall be submitted with the
                  wrecker service's application.




                                         Page 4 of 12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.30 Page 27 of 41




              b. lf the storage area location is different from the wrecker service's
                 business location, it shall identify the physical location of the storage
                 facility on the application.
           (2)The storage area shall only be accessible by the wrecker service.
           (3) The storage area shall be capable of simultaneously holding a minimum of
               ten (10) passenger vehicles and at least two (2) maximum-size iractor-
               trailer combinations if they are able to perform heavy-duty tows.
           (4) lf the wrecker service is unable to store a vehicle because there is
               insufficient storage area, they shall immediately notifo the Board. The
               wrecker service shall be ftnancially responsible for any additional towing or
               storage charges associated with this situation.
           i5) Seized and Evidence Vehicles
               a. The wrecker service shall provide a separate area within their storage
                  area for vehicles that have been identified as stolen or involved in
                  criminal investigations, forfeitures, or other law enforcement related
                 mafters.
              b. After having stored the vehicle for twenty (20)days, the wrecker service
                 agrees to contact the agency initiating the tow to initiate the abandoned
                 and unclaimed vehicle procedures specified in Section 5K of this policy.
                 Under no circumstances shallthe Board or it's designees be charged
                 for the storage of seized vehicles and vehicles held as evidence.
           (6) The wrecker service shall be solely responsible for any damage or theft of
              vehicles andior personal properly while such vehicle and/or personal
              property stored on the wrecker service premises.
           (7)When requested by a law enforcement agency, the wrecker service shall
              provide written notification identiffing where a towed vehicle is physically
              being held.
        L Equipment
           (1) The wrecker service agrees to properly maintain its trucks and clearly
              mark thern as required by state law. The trucks shall not bear markings,
              which would suggest or indicate that they are law enforcement vehicles.
           (2) The wrecker service shall ensure that its drivers and equipment used for
               department requests are qualified under the provisions of the Motor
               Canier Safety Act, 1963 PA 181, and the Michigan Vehicle Code, 1g4g
               PA 300, as amended.
              a. The wrecker service shall maintain a minimum of two Class A-B-C
                 trucks and two drivers on call to respond to requests for services under
                 this contract 24 hours per day, 365 days per year.
              b. The wrecker service shatl provide the Board with the following
                 information for each of their trucks:


                                        Page 5 of '12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.31 Page 28 of 41




                 i. Vehicle class
                 ii. Make Year, Model, and GVWR (rating of chassis)
                 iii. Number, capacity and type (i.e., fixed or moveable, manual or
                      hydraulic) of booms
                 iv. Number and size of winches
                 v. Size and quantity of cable for each winch
                 vi. Lift type(s) {i.e., sling, wheel lift, chassis lift, roll back)
                 vii. Rear wheel/axle configuration (i.e., duels, tandem duels)
                 viii. Any additional equipment
                 ix. Copy of each vehicle's registration
                 x. lf leased, a copy of each vehicle's lease agreement
                 xi. A copy of the last annual (periodic) certification inspection completed
                     (shall be within the three months prior to the date of their applioation).
              c. The wrecker service shall maintain all equipment in safe, legal operating
                 condition at all times and shall equip all vehicles with rotating amber
                 lights visible from 360 degrees.
              d. lf the wrecker service fails to maintain its equipment in good repair the
                 Board may immediately cancel the contract or remove the service from
                 the no-preference wrecker call list at any time during this contract.
        J, Response to Calls for Service
           (1) Requests for service received from law enforcement members shall
               receive first response priority.
           (2)The wrecker service shall be available by telephone 24 hours a day, 365
              days per year, with at least one wrecker immediately available, unless
              another schedule is deemed appropriate by the Board.
           (3) Answering Telephone Calls
              a. The wrecker service shall answer telephone calls for service within 10
                 rings.
              b. lf the wrecker service fails to answer its telephone after 10 rings, or if it
                 indicates that it cannot immediately handle a call, the Board or its
                 designee shall notif,7 the wrecker service in writing of noncompliance
                 with their agreement.
               c. Upon the occurrence of three such written notices within a 12-month
                  period, the Board shall have the right to immediately cancel the contract
                  or remove the service from the no-preference list.
           (4) Response time to calls from Mason-Oceana 911 shall be reasonable, as
               determined by the Board.


                                         Page 6 of 12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.32 Page 29 of 41




           (5) The wrecker service shall abide by all laws when responding to a scene
              andior towing vehicles for the department, including equipment and traffic
              laws.
           (6) The wrecker service shall not send a truck to a law enforcement incident
               outside the agreed upon geographical area unless requested by an
              enforcement member.
        K. Abandoned and Unclaimed Vehicles
           (1) The wrecker service shall cornply with all applicable provisions of MCL
              257.252a-g as they apply to abandoned vehicles.
           (2) The wrecker service shall not remove an abandoned vehicle from private
              properly in accordance with MCL 257.252a withoutfirst notifying Mason-
              Oceana 91 1.
           (3) The wrecker service agrees to serve as the custodian of the vehicle to
              ensure disposal of unclaimed vehicles as outlined in MCL 257.252g.
        L. Charges
           (1) The wrecker service shall be paid by the registered owner of the serviced
              vehicle.
           (2) Basic and Special Service Charges Reasonable rates based on local
               industry standards shall be used for all services provided. The wrecker
               service shall provide a wriften copy of its rates detailing charges for all
               basic and special services to the Board no later than April 1,2017, and
               thereafter, January 31st of each year.
           (3) Storage Charges
              a. The wrecker service may charge reasonable fees in addition to the
                 basic and/or special charges for services performed in addition to the
                 basic service. These charges may vary based on the size of the vehicle
                 stored.
              b. Vehicles Excluded from Storage Charges
                 ln the event a vehicle is towed and/or stored but a court later
                 determines that it was improperly moved, the requesting agency shall
                 not be charged a fee by the wrecker service unless payment is required
                 by court order under MCL254.252f .
           (4) Mileage Charges
              a. A local industry standard amount may be charged per mile for mileage
                 driven in excess of five miles from the point of hook-up to the storage
                 facility or other designated destination. All mileage charges shall be
                 calculated based on one-way mileage.
              b. The wrecker seryice shall provide a written copy of its mileage rates to
                 the Board no later than January 31st of each year.
           (5) Charges for Canceled Calls

                                        Page 7 of 12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.33 Page 30 of 41




              lf a call requesting wrecker service is canceled prior to the service being
              provided (i.e., hooking up the vehicle), neither the requesting agency nor
              the vehicle's owner/operator shall be obligated to compensate the towing
              company. Mason-Oceana 911 will place the wrecker service back into
              their spot in the rotation before the cancellation.
        M. Towing Documentation
           (1) Before towing any impounded vehicle from a scene as requested by an
               agency, the wrecker service shall:
              a. Obtain the vehicle's identification number from the vehicle, or from the
                 officer at the scene.
           b. Witness that inventory was taken by the law enforcement officer if
              applicable.(2) The wrecker service shall not remove a wrecked vehicle
              from the scene of an accident without authorization by a law enforcement
              agency.
        N. Vehicle Redemption
           (1) The wrecker service shall allow for the redemption of vehicles from their
               storage area at least eight (B) hours per day, five (S) days per week, and
              shall make their facility reasonably available after normal business hours
              upon receiving a telephone callfrom the vehicle owner.
           (2) The wrecker service shall not permit a vehicle owner to redeem an
               impounded vehicle or remove any of its contents without permission from
               the requesting agency or their designee. Failure to comply with this
               section is grounds for termination of the contract or removalfrom the
               Board's no-preference wrecker list.
        O. The wrecker service agrees that intentional violations of Chapter ll of the
           Michigan Vehicle Code for flnancial gain will result in their immediate
           termination of the contract or removal from the Board's no-preference wrecker
           list and criminal prosecution where applicable-
  6. NO-PREFERENCE WRECKER CALL LIST
        A. The Board may establish a no-preference wrecker call list for each assigned
        geographical area where there is more than one qualffied wrecker service-
           (1) lf a no-preference wrecker call list is created, only wrecker seryices, which
               have requested placement on the list and have met the requirements of
               this policy shall be included.
           (2) lf a wrecker service has been contacted and cannot respond, it shall be
               placed at the end of the no-preference wrecker call list, and the next
               wrecker service on the list in the corresponding geographical area shall be
               contacted.
        B. Application for Placement on No-Preference Wrecker Call List



                                       Page 8 of 12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.34 Page 31 of 41
                                                                   a

           (1) The Board shall provide a copy of the Mason-Oceana g'11 Wrecker
               Services Agreement and Requirements for Placement on No-Preference
               Call List and the Mason-Oceana 911 Wrecker Policy to the representative
               of a wrecker service requesting to be placed on the Board's no-preference
               wrecker call list. This document defines the Board's standards and
               service expectations.
           (2) The wrecker service representative shall sign and date the form indicating
               he or she has read and understands the requirements, that the wrecker
               seruice is willing to adhere to the requirements, and shall provide all
               required information specified in the Mason-Oceana 911 Wrecker
               Services Agreement and Requirements for Placement on No-Preference
               Call List. lt is the wrecker service's responsibility to ensure that the Board
               is provided with updated information required by the Mason-Oceana 911
               Wrecker Services Agreement and Requirements for Placement on No-
               Preference Call List by January 31st of each year.
           (3) The original signed Mason-Oceana 911 Wrecker Services Agreement and
               Requirements for Placement on No-Preference Call List and all other
               required docurnents shall be maintained by the Mason-Oceana 911
               Director or designee for the year the wrecker service is removed from the
               no-preference wrecker call list plus two years.
        C. Working Outside of the No-Preference Wrecker List
           Law enforcernent rnembers may work outside the no-preference wrecker list
           and contact the nearest available wrecker service if any of the following
           situations occur:
           (1) The wrecker service notifies requester that it cannot immediately handle a
               call for service
           (2) The wrecker service does not respond to the call within 20 minutes after
               being notified by the requester
           (3) On occasions when an injured person is pinned in a wreck or when there
               is a danger of fire or explosion and expedient wrecker service is required.
           (4) Trafiic conditions are such that immediate removal of a vehicle is
               necessary to resume the flow of traffic,
           (5) Once on the scene, the wrecker service is unable to handle the tow and
               cannot respond with the necessary equipment in a timely manner
           (6) lf the next wrecker seruice on the list is based a considerable distance
               fiom the scene to make it impracticalto waitfor its anival.
   7. CONTRACTING FOR WRECKER SERVICES
        A. ln areas where circumstances make the use of the no-preference list
            impossible or irnpractical (i.e., there are a limited number of potentially
            qualified wrecker services, or an agency is unwilling to use the compiled list),
            the Board may contract with one or more wrecker service.

                                        Page 9 of 12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.35 Page 32 of 41




        B. ln contracting with a wrecker service, the Board reserves the right to reject
           any and all bids, to waive or not waive informalities or irregularities in bids or
           bidding procedures, and to accept or further negotiate cost, terms, or
           conditions of any bid determined by the Board or its designee to be in the
           best interest of the Board even though not the lowest bid.
        C. lf a contract is awarded, the selected wrecker service shall be required to
            adhere to the requirements listed in section 5 of this policy, which shall
            become a part of a formal agreement between them and the Board.
           (1) The contract shall represent the entire agreement between the parties and
               supersedes all prior representations, negotiations, or agreements, whether
               oral or written. Any modifications of this contract shall be mutually agreed
               upon written amendments signed by all parties.
           (2) ln the event that it becomes necessary to revise any part of the
               agreement, addenda shall be provided. Deadlines for submission of
               agreement may be adjusted to allow for revisions.
           (3)This contract shall commence upon its execution by all parties and shall
              stand valid and binding for a period of four years.
        D. Proposals shall be signed by an official authorized to bind the wrecker service
           to the contract provisions for a period of at least g0 days. Failure of the
           successful bidder to accept the obligation of the contract may result in the
           cancellation of any award
        E. Working Outside the Contract
           Law enforcement members may work outside the contract and contact the
           nearest available wrecker service if any of the following situations occur:
           (1) The wrecker service notifies requester that it cannot immediately handle a
               call for service
           (2) The wrecker seryice does not respond to the call within 20 minutes after
               being notified by requester
           (3) On occasions when an injured person is pinned in a wreck or when there
               is a danger of fire or explosion and expedient wrecker service is required.
           (4) Traffic conditions are such that immediate removal of a vehicle is
               necessary to resume the flow of traffic.
           (5) Once on the scene, the wrecker service is unable to handle the tow and
               cannot respond with the necessary equipment in a timely manner
        F. Termination of Contract

           {1) The contract may be terminated by any party to it without cau$e upon 30
               days notice to the other party. lf the contracUagreement is terminated or
               cancels this contract for failure of the wrecker service to comply with the
               terms of this contract, it shall do so in writing, specifiying the violated
               seciions.

                                       Page 1O of 12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.36 Page 33 of 41




           (2) Either party may complete revocation of the contract at any time. Just
               cause and prior notification will be afforded all parties concerned before
               revocation..
  8. COMPLAINT PROCEDURES
        A. Complaint Against a Wrecker Service
           (1) Problems with or complaints about a wrecker service shall be documented
               by a law enforcement representative for presentation to the Board. lf the
               complaint did not originally involve law enforcement, law enforcement
               shall be notified for first contact with the complainant. The documentation
               shall be retained for the duration of the wrecker service's contract with the
               Board, or their time on the wrecker list, plus two years.
           (2) Requesting agencies shall report to the Board the name of any wrecker
               service or their employee that renders poor service, or that is incapable of
               providing quality service because of inadequate equipment or personnel.
           (3) Requesting agencies who become aware that a wrecker service has
               intentionally violated Ghapter ll of the Michigan Vehicle Code shall inform
               the Board of the reported violations.
              a. A requesting agency who leams of intentionalviolations of Chapter ll of
                 the Michigan Vehicle Code shall ensure a thorough investigation into
                 the incident and seek criminal prosecution if wananted.
              b. A wrecker service who is found to have intentionally violated Chapter ll
                 for financial gain shall immediately have their contract canceled or be
                 removed from the no-preference wrecker call list.
           (4) Each wrecker service shall be held to identical standards of conduct or
              perlormance
           (5) When a complaint is received conceming the performance or rate change
               of a wrecker seryice or the service is not adhering to the requirements
              established by this policy, the complaint shall be immediately investigated.
              a. Unless extenuating circumstances exist, a wrecker service shall not
                 have their contract cancelled or be removed from the no-preference
                 wrecker call list without an investigation by the Board or their designee.
              b. lf it is found that the wrecker service failed to comply with the
                 requirements of this policy, a written notice shall be sent describing the
                 complaint and the action needed to maintain a position on the no-
                 preference wrecker call list.
              c. Wrecker services shall be notified in writing of any non-compliance with
                 accepted standards of conduct in a timely manner, and advised that
                 they have the right to an appeal in writing to the Board before
                 administrative or disciplinary action can be taken. The written notice
                 shall indicate that additional complaints could result in removal from the
                 list.


                                       Page 11 of 12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.37 Page 34 of 41




            i6) lf an additional complaint is received conceming a wrecker service within
                a year, another investigation shall be conducted by the Board or their
               designee.
               a. A copy of the report shall be sent to the Hazardous Materials and
                  lnvestigation Unit Commander, Motor Canier Division Headquarters, for
                  further review and investigation.
               b. The Motor Carrier Division shall notifo the Board of the results of any
                  investigation.
        B. Complaints From a Wrecker Service
            Complaints or concerns from a wrecker service shall be investigated by the
            Board or their designee. lf their complaint cannot be handled at the local
            level, the information shall be forwarded to the Hazardous Materials and
            lnvestigation Unit Commander, Motor Canier Division Headquarters. The
            Motor Carrier Division shall make contact with the MPSC when necessary.
  9. REVISION RESPONSIBILITY
      Responsibility for continued review and revision of this Policy lies with the Board.




                                        Page 12 of 12
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.38 Page 35 of 41
                      a                                a




                           Exhibit 4
          Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.39 Page 36 of 41

                                                                                     Oceana County Shedtrs Of6cs Mail- Eagle          lixlhg
ilt2anofi

                                                                                                                                       Craig Mast <maetc@ocaanasheriff'neb




  iagle Towing
  1 message
                                                                                                                                                                              at3:41FM
                                                                                                                                                                              VlJhile


                                                                                                                                                                              robtion




     Sheriff Craig ltasf
     Oceonc Co. Shariff 's                        Office
     216 Lincoln 5i-
     Hort,,l/U 494"0
     {231)873-6763
                                                                     ?'--        #
     Fd          F-F.   ;1#'---!r.#f

      sr
      [l         Scan0015.Pdf
                 rgsex




                                                                                                           --   o,;r.-|oF_&-JP|{-'tEl4o''a7"{€..1'lgaiar-'tti6.}llq??i;^^4{              '11
            .t    .1, ---r-            r--L-a\.ht4,-o**6.*1Ed--cb---E?tt-r!-Lr
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.40 Page 37 of 41
                      n




                           Exhibit             5
Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.41 Page 38 of 41




                              OCEANA COUNTY SHERIFF'S OFFIGE
                              CRAIG MAST, SHERIFF                          RYAN SCHILLER, UNDERSHERIFF
                              216 LINCOLN ST.. P,O. BOX 3?     HART, Ml   49420 .     PHONE: {231)87}2121
                                                                                          FAX: (231) 87$.0154




                                          November 27,70L7



                                      MEDIA RELEASE
Sherffi Mast would like to be forthright and transparent about the recent accusations that are being
made vla social media about our salvage vehicle inspection procedures. Rrst and foremost, we want
the citizens of Oceana County to know that there is absolutely no merit or Futt to the accusations
being made.

On November 72,}ALi a second Facebook post on the page, "Muskegon News and Events", now
named, "West Michigan Nerrvs and Evenbs" came out accusing Lt. Hasty and Sheriff Mast of
wrongdoing.

The accusations began after rernoving a local towing company from our non-preference wrecker
rotation following a citizen complaint regarding a billthey had received ftom this towing
company. The complainant was billed $1,461,18 to respond to a car deer crash on US-31, near
Stony Lake Rd. The complainanfs vehicle was subsequendy towed to this towing company's storage
facility against the owner's requesl

 Since the removal of the localtowing company fom the non-preference wrecker rotation, they have
 submitted two FOIA requests to the Sheriffs Office. They are requesting salvage vehicle records,
 personnelfiles, financial records, cellular phone records, etc, The local towing company is also
 demanding that this be investigated by the Michigan State Police, or the Sbte Attomey General's
 Offtce. We welcome any investigating agency to come and audit our records or procedures wi$t
 regard to salvage vehicle inspections.

 We oursetves have contacted the Michigan State Police, Michigan Secretary of State - Departrnent of
 Regulatory Affairs, and the Oceana County Prosecutot's Office about these accusations and
 demands. We contacted these agencies to determine if the method of handling salvage vehicle
 inspections as set forth and continued by the prior 16+ years of adminisbation here are wi*rin the
 guidellnes of the State of Michigan. At this tirne neither Ueutenant Hasty, nor Sheriff Mast are belng
 investigated by any agenct/
     Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.42 Page 39 of 41
                                    \                                               t46! r urJ
    Shenfl t,aceboot( page ts lyr.ng )ut aCCUSafrOfti. I lJu$allaLuulrtyrlers'ur' )

                                                                                                                                                                                                Logla Rrlrrcr



                                                                                                           Ludisgirn: 119 8. Ra&Ave., 231'B4i-I4Sl
t
                                ffir*goo"               I   N.IUIT,\ NC            E
                                                                                                           MasisEg 1554 US 31 ScElh,231-?5'3500
                                                                                                            Smtivrlle 201 S. Mab $, A3l'7fi4732




                                                                                                        ncl$3



      lrsboo!       'l\r'rnrr       N'l$q'n Co Prrss          [tratjstcc Co   Pllrs         Nntt                hlcou    0uldc Opinion Cocrls Co[tiit                        '{boul

     !tRTUS         coltNuHrrv         De^Tlls              FP\TIJRES             USEIEN'.IS




        mi
         gsaighlhossomalrY.mln

              IaadJ:tgSerot'cr.
          t ry{E*tond,C.'i,rnilBd
                                            Sheriff. Facebook Page is lYing
                                            about         aceusations.
                                            iloecmtcr27,20t'
                                                                                                   $tcrltl       Frccbootc plgc i$

                                                                                                   lloeuaCouatYNm:
                                                                                                                                     lyi!; ibost rcluticor


                                                                                                   Ity..\lllson Sorrlrrough. Editor.
                                                                                                                                            uWurt
                                                                                                                                          l"lichigal Ncw:
                                                                                                   l,tART   A Flccbooh poge callcd
                                                                                                                -
                                                                                                   and EvcnE is !$king falsc atnrsadors agdnn Occenr
                                                                                                                                                                                               tl:sffi
                                                                                                   Counry Sh,riff CraiF hkll nnd LL Slurc Hstly. ind tdtsl
                                                                                                   brs dcatcd de air

                                                                                                   Thc shcrillisrucd a prcs rctcasc Monrby. Nov. X?. wltidt
                'nfioilrf (fillrn                                                                  sana the t'ollowing:
t                nt.tJt.tJ:i
                                                                                                   'shdritrlylrrtnould liketo        bc t'cdrright   rndmnqcrcnr
                                                                                                   about tllc       ccnt rcusaticns tbt   arE   bcilg   ttdc   vilt social
                                                                                                   rucdlo fto"tt our nlv!8c vcbidc irEpcedql poccdurcr                        O@FACEBOORFEED                     :
              SMITfi 6.UDDY
                                                                                                   Fir:t nnd lbrrno:t, rrc rrt[t dlc cid4ll! ofocetr! Co$ty
                ]NSITnnNCS
                                                                Ssitflfg
                                                                                                   ro horrr drrt thcre i: atsoludy no merir srtudr to 6e                       E
                                                                                                                                                                               il
                                                                                                                                                                                             OErrnr




                E
                                                                                                   ucrsuicnr bciag mlde                                                                      CoEnty       'sl'
                                                                                                                                                                  ros                        Frc:s
                                         ,   -Otl Noldtrrtrer 2?- ?01?- n scond Fa€lbook por cn 6c Poga'!'tetqpn Ncm la- d-Evsrtr.'                                                          llc4l
                                                            f-fictrlSur Nc*'s lnd Evcrrcr" canc out rcgsinB LL H!4f tnd Shcrifrl{o$ ot
                                         t, ,r.J'fv*,
                                             rvrooglloing                                                                                                                      fflr.il.lfthr,Frrr4d v
                                             -Tltc ncc$stliotr bcsrtr 10cr tcrnoving ! locd to*'ing compr4v ftoro                                                              No!.   ?,7.   !017.

                                             ottr   nor.prefiutcc *ru:!ct routlicn fotlowitlg r ddant                                                                                 tEt?F,rirllEflE
                                             compLlint rLi3rtltnli      I bill tltu,v   bo'J rccciueC   ftom driri
                                             towiDg
                                             compllDy,'l'ltc c{tllphinoniltas billcdSl.16l'I8 lu
                                             nspondto lcrr.rrh*cnsh <x US il nrtrSorry L*s
                                             Itoid. 'l'ltc ccntplaintttt'tr vriticlg nal tub*cquardy torvrd
                                             r(r Urie tr)wini! stlrllnndl"j sloriti!'licilirl-' itlfinsr dlc
                                             irtncr's t"<1utsL

                                             -llc    lul:$l toling cottrpuny ir *tso tlcrttuntlitrg drar this bs
                                             iflv'rgtignred b1: thc illlchilril Slilt lt(rlio:, cr lltc Snu
                                             Anontcy Gereml's Offt.:c-            llc rvclcunrrmy invcdlntftg
                                             ;UsllT    lo fDtilL'nnC aurlit uur rcsordr or proculuet with
                                             rrprrl    ro   relvagc   thidc   irlspccdors.

                                             -lvc ouJ!'lvc5    lnit cr:ancrcrl thc lrJidri!:$ Stllc Police'
                                              lr,tichlgfl Scauruy'of Slrtc - Deparuns.r ofRcgulsort
                                              .{ (fJn. urrl dtq Oesi CoslDl Prct.sr'g O{trcq elrour
                                                                                                                                                LLltst                                                TdiE
                                              tlr.:c rccusrliong urd dcnr.rndr. Wc corloocC thcsc
                                              ngotr;irs to decnninc       ifrls   meilrtvJ ofh.aldli:rg         :ahlgt
                                              *itri.l. tn"puoioo, * ict fonh E$d ucrdnurd lry thc ptic t6r ycer: ofadrninisradon hcre an witlin
                                                                                                                                                     erc
                                              rlr* guidelince of rJrcSllrc of l'{ichigro. At tlris dmc ncidrcrLicxEr3l|r llnsly, hor Sll{titrt!'tast
                                              bcing invsti8iledb-v ury a6ccqv.-




    htp://www.ocealacountypress.corn/20I71L1/?7/sherifF-facebook-page-is-iying-about-acc"'
    Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.43 Page 40 of 41
    )nerur: raceDooK page ts tytnlout accusa[onsi. I UceanaLounryrress.fJ rcgs.4 ur J


                                                                                                                                                  *Updrrs lvc car
                                             Thc'We*lr{ichign N6',r lnd Evt5ilr'FrccbooEpagcportoa Wcdacday                              56lEd:
                                              row corfirm dtrtan infcsdgltiq lsundr{v*'hlol.aSblllcHlttyof,Occrlu coonry Sbaifs
          Got Bodv -:                        Olfrcc for cnrbralcmr:tt of fur& Ttrc hvcsigaiur ir bto hisollrgcd larolvcotcol rs a olwgs



t
                                              vutrlctc inupcdor onil        ilmhg ovcf thc frndr collcard frto tboce irupcuioa: hlo lh! counly. As
        Efinffi$t 1,1                        Ion$. of our p$d'!rl may  'lol rcmgnbcr. tltc Formcr Slrdbt Poucc Ctltf Robctt wllsqD $as salr.c€d to
                                             jail altt rcsritltrlon of 510.000 rsmrins L.lrccllcsted. $s hrrr: fteivcd otlur infqtmUion lllnt ShcritT
                                              Cnig t {rsr ic also urdst invlstiglrion for ll tullcdly iltaoPtitls to intirni&tc I rvimss otd for
                                             nurlfersuncc in    oflice"

                                                                 o phcto o0 Lr tlnrty. vrqr dracrl 109 tinlcr i\3 oflal'r [londry altcrnoon. tltc
                                             Tlrc polr, rvhiclr lnC
                                             prxrrcmrirrat ou thc p:rge, lld it b thc ouly po:t er dul Flebooh pogc.

       -*G.--                                Nt:u rokl ocl, hc prulcncd nol to tpccificall.v n0me fic totring eornprrE involtcd.                  '[   rvoultl like lo
        Ir-\lJ}\rcaiLT'C                     suy on thc hiCr !round.'be ssitl'l'nt rrying to do whl'r bcst forott counry."

                                             Ndir nid hcrc lr{rc $cvcml tuvcral rs,*ilg bitll !D:n                 tlil   Pgdorlar ttmpauy thar ncrc     "cccrsitcly
                                             tllglt.'
                                                                                                                                           ju:t                            r*sobuno"*
                            t3ctns           'l Nilrt ro prsr'cfll our rcJidlilr dnd ltlvclrrx &om bchg e4o*4 o this pnccice' hc sdd' '\Yc                                      VTIiFwtIL
         !":!,.::l.,r.ade               i    jrst rr'rrrtcd to cltt our allirncrr. My iuot ir pmtea or r;unmudry.r
        .4lara   Ccr6rsfdFu      Cai!   ':
                                                                                                                                                                         Entcryow troril ddnrr o
                                        i    'll|eshcrilTsairl tlror 6-ling widr lle &bc rllcpadou ltrr cut ino thc dli'ifg oEics timc ard                               subrsibs rotbb blogltd
        t,r{rildr Re}:iif Ertstin       .
                                              rclsrrclg "Ill€tcir ! l\x mor!GlPonsiblc urcof ourtimc"lFliid                                                              nr*irt nqti6cetlonr oI nqs
                 zlfaEt{165             :                                                                                                                                po*r by undl.
         3balbylornfocsn/|fot!          :    At thir loinl ir i! not irh.di{cly l:rorvn whoher crlninal ctrrg< will tc 6lcd ogdnst tltc n*rhg
                                             cor:rgnry or if a civil lun*uit rrry lauadred br rte frlse ponhg OCP will pmvidc 6mbcr uP&lcl                               Joh llpnoths
                                             rvlrrn drry   orcavailalrls.                                                                                                iub3qil&rs
                                                                                                                                    i
                 I.Alvf   wsct                nilr stor! tt   @nrllhtc'li   201?. ail dshrs nuncd $'Ncdia Gnup tl, t LC, PO Bs 2t, ,ttarn'r,,E                            EmEllAddrcs!
                                              lll J!tS!.        poalon oltltu nory artnagcs nry bc rxptultctd rt ant'vayt lncludtngprtdt ot .
                                                           No
                                                                                                                                                                         reffi;l
                 m
                                                                              YdttEn|'osrmt.d




                                                                                                                                                                               curs$nLDs




        Hffifr                                                                                                                                                             LEGILLYSTEAKING:
                                                                                                                                                                              SEI|TENCINO




          ffi                                                                                                                                                                    r
                                                                                                                                                                              GT'IDUU$ES
                                              Share dris:
                                                  v gt
                                                    F
                                                                G'.




                                              It.hkd
         ffi{rtrrfrs                          Drucn: su,tch for ntisring            I'icrv yeor,     nsE'tharif Gam               shviti'-Elca complctcr
                                              b.lsflm!It.                           SrEmlr-r         2rr.   :ote                  tcadcnhtr toinine
                                                                                                                                  Ditlsi!"r 1?.lr)l{r


         ffi
                                              t".:5Frxnlr.:tit?                     lf, ":..dn'ri"
                                              Ir'tr*s$'                                                                            br'N6rrn


                                              TJEs      o6ECMrt s}stll: Of6*




    http://www.oceanaeoutrtypress.0om./2A17111127/sheriff-facebook-page-is-lyiag-about-acc...
           Case 1:19-cv-00938-RJJ-SJB ECF No. 1-1 filed 11/06/19 PageID.44 Page 41 of 41
                                            ftt   accusauons' I vusanln\'vuiJ4
         Sherrft: Faceboolc page ts ryrng


                                                                     LudiEFD: 119 S. RaS'Ave* 231-845-l'lSl
                                                                     t,l*rite.t 1554Us 3i Souih, 231'72''3500
t-
                                                                       Scqtlilk: 101 S- Lfsi! St" 23 1-bT+73?
{                                                 C?pd${c rolt   O@rCs6'fE4   A!   tirlt! Rlid{c|L




    .r




                                                        al7rlLr77rsheitff-facebook*page-is-lying-about-acc"'
             http://www.oceanacountypress.comlz
